

Appendix B
LIFELOCK, INC.
SEVERANCE AGREEMENT
THIS SEVERANCE AGREEMENT (the “Agreement”) is made and entered into as of the
2nd day of September, 2015 by and between LIFELOCK, INC., a Delaware corporation
(the “Company”), and RAMAKRISHNA V. SATYAVOLU (the “Employee”), together, “the
PARTIES”.
RECITALS
WHEREAS, the Company wishes to employ the Employee and the Employee wishes to
become employed by the Company; and
WHEREAS, the Company and the Employee desire to enter into this Agreement to
provide for certain severance benefits, upon the terms and conditions set forth
in this Agreement, to be payable solely in the event the Employee’s employment
is terminated by the Company without Cause.
AGREEMENT
NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Employee
hereby agree as follows:
1. Termination of Employment. Nothing in this Agreement changes the Employee’s
at-will employment status or confers any right with respect to continuation of
employment by the Company. Employee may terminate his employment with the
Company at any time and for any reason by notifying the Company. The Company may
terminate Employee’s employment at any time, with or without Cause or advance
notice.
2. Termination without Cause. If the Company terminates the Employee’s
employment without Cause (as defined in Section 3) or if you voluntary terminate
your employment as a result of a Constructive Termination (as defined in Section
3), and in both cases, only if such termination constitutes a “separation of
service” for purposes of Section 409A of the Internal Revenue Code (“Section
409A”), the Company shall (i) pay to the Employee any unpaid base salary and any
other unpaid undisputed wages due, accrued through the effective date of
termination within ten days after such termination and/or in accordance with
applicable state law, and (ii) subject to the execution by the Employee of a
release agreement containing standard terms in a form reasonably acceptable to
the Company, pay to the Employee, in bi-weekly installments consistent with the
Company’s normal payroll schedule during the twelve-month period following
termination, subject to applicable withholding and other taxes, an amount equal
to twelve months of the Employee’s then base salary. Payments under this Section
2 shall be treated as a series of separate payments under Treasury Regulation
Section 1.409A-2(b)(2)(iii), are subject to required tax and other withholdings,
and shall be conditioned upon the Employee’s execution of a general release of
claims that becomes irrevocable within 60 days of the Employee’s termination
date.
Any payments due to the Employee under this Section 2 shall be forfeited if the
Employee fails to execute a general release of claims that becomes irrevocable
within 60 days after the Employee’s termination date. If the foregoing release
is executed and delivered and no longer subject to revocation within 60 days
after the termination date, then any payments due to the Employee under this
Section 2 shall commence upon the 60th day following the termination date. The
first such cash payment shall include payment of all amounts that otherwise
would have been due prior thereto under the terms of this Agreement had such
payments commenced immediately upon the termination date, and any payments made
thereafter shall continue as provided herein. The delayed payments shall in any
event expire at the time such payments would have expired had such payments
commenced immediately following the termination date.
3. Cause and Constructive Termination. For the purposes of this Agreement,
"Cause" shall mean (a) an act or acts of personal dishonesty, fraud, or
embezzlement by the Employee; (b) violation by the Employee of the Company's
Proprietary Rights and Nonsolicitation Agreement that are demonstrably willful
and deliberate on the Employee's part and which are not remedied in a reasonable
period of time after receipt of written notice from the Company; (c) any willful
or deliberate refusal to follow the requests or instructions of the Board or the
CEO and which are not remedied in a reasonable period of time after receipt of
written notice from the Company; or (d) the conviction of the Executive for any
criminal act that is a felony or that is a crime involving acts of personal
dishonesty causing material harm to the standing and reputation of the Company.
Any termination for Cause shall be made in writing to the Executive, which
notice shall set forth in detail all acts or omissions upon which the Company is
relying for such termination. Also, for purposes of this Agreement,
“Constructive Termination” will have the same meaning as under the Employee’s
written Employment Agreement with the Company dated September 2, 2015.



--------------------------------------------------------------------------------



4. Death or Disability. The termination of the Employee’s employment due to
death or as a result of the Employee’s failure to perform his duties and
responsibilities for a period of more than 90 days in any 12-month period due to
mental or physical incapacity, illness or disability shall not constitute a
termination of the Employee’s employment without Cause.
5. Specified Employee. Notwithstanding any provision of this Agreement to the
contrary, if the Employee is a “specified employee” as defined in Section 409A,
the Employee shall not be entitled to any payments or benefits the right to
which provides for a “deferral of compensation” within the meaning of Section
409A, and whose payment or provision is triggered by the Employee’s termination
of employment (whether such payments or benefits are provided to the Employee
under this Agreement or under any other plan, program, or arrangement of the
Company), until (and any portion or installments of any payments or benefits
suspended hereby shall be paid in a lump sum on) the earlier of (a) the date
which is the first business day following the six-month anniversary of the
Employee’s “separation from service” (within the meaning of Section 409A) for
any reason other than death, or (b) the Employee’s date of death, and such
payments or benefits that, if not for the six month delay described herein,
would be due and payable prior to such date shall be made or provided to the
Employee on such date. The Company shall make the determination as to whether
the Employee is a “specified employee” in good faith in accordance with its
general procedures adopted in accordance with Section 409A and, at the time of
the Employee’s “separation of service” will notify the Employee whether or not
he is a “specified employee.”
6. Choice of Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Arizona without regard to its choice of
law provisions. Should any valid federal or state law or final determination of
any administrative agency or court of competent jurisdiction affect any
provision of this Agreement, the provision or provisions so affected shall be
automatically conformed to the law and otherwise this Agreement shall continue
in full force and effect.
Any litigation based on, arising out of, or in connection with this Agreement
shall be brought exclusively in the state or federal courts located in the
County of Maricopa, Arizona, and the PARTIES expressly submit to the personal
jurisdiction of those courts. The PARTIES hereby expressly waive, to the fullest
extent permitted by law, any objection that they may now or hereafter have, to
the laying of venue of any such litigation brought in any such court referred to
above, including without limitation any claim that any such litigation has been
brought in an inconvenient forum.
EMPLOYEE IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING (I) TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR (II) ARISING FROM ANY DISPUTE OR CONTROVERSY IN CONNECTION WITH OR
RELATED TO THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL
BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
7. Miscellaneous.
7.1 Successors.
(a) This Agreement is personal to the Employee and without the prior written
consent of the Company shall not be assignable by the Employee otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Employee’s legal representatives.
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
7.2 Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses, or
sections contained in this Agreement shall be declared invalid, this Agreement
shall be construed as if such invalid word or words, phrase or phrases, sentence
or sentences, clause or clauses, or section or sections had not been inserted.
7.3 Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.
7.4 Exclusive Severance Benefit. The payments and benefits provided under
Section 2 will be instead of any payments or benefits to which the Employee may
be entitled under the terms of any severance plan or program of the Company in
effect on the termination date.
7.5 No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person (other
than the parties hereto and, in the case of the Employee, his heirs, personal
representative(s), and/or legal representative) any rights or remedies under or
by reason of this Agreement.
7.6 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of the parties reflected hereon as the signatories.



--------------------------------------------------------------------------------



7.7 Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, inducements, and
conditions, express or implied, oral or written. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing signed by both parties hereto.
7.8 Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.
7.9 Gender. Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine, or neuter, as the context
requires.
7.10 Employee ’ s Beneficiaries . In the event the Employee dies and there are
any amounts remaining to be paid to the Employee pursuant to this Agreement,
such payments shall be made to the beneficiary designated by the Employee or, if
none, to the Employee’s estate at the same time that they would have been paid
to the Employee.
7.11 Section 409A. This Agreement is intended to satisfy the requirements of
Section 409A with respect to amounts subject thereto, and shall be interpreted
and construed consistent with such intent; provided that, notwithstanding the
other provisions of this subsection and the paragraph above entitled “Specified
Employee,” with respect to any right to a payment or benefit hereunder (or
portion thereof) that does not otherwise provide for a “deferral of
compensation” within the meaning of Section 409A, it is the intent of the
parties that such payment or benefit will not so provide. Furthermore, if either
party notifies the other in writing that, based on the advice of legal counsel,
one or more of the provisions of this Agreement contravenes any regulations or
Treasury guidance promulgated under Section 409A or causes any amounts to be
subject to interest or penalties under Section 409A, the parties shall promptly
and reasonably consult with each other (and with their legal counsel), and shall
use their reasonable best efforts, to reform the provisions hereof to (a)
maintain to the maximum extent practicable the original intent of the applicable
provisions without violating the provisions of Section 409A or increasing the
costs to the Company of providing the applicable benefit or payment, and (b) to
the extent practicable, to avoid the imposition of any tax, interest, or other
penalties under Section 409A upon the Employee or the Company. Notwithstanding
the foregoing, nothing in this Agreement shall be construed as an entitlement to
or a guarantee of any particular tax treatment to the Employee.
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
THE COMPANY:
LIFELOCK, INC.
By:
 
 
 
Its:
 

THE EMPLOYEE:
 




